DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-15 submitted 7/14/2021 is acknowledged. 
The traversal is on the ground(s) that no undue burden is placed upon the Office to search and examine the claims of Group I-III together. This is not found persuasive because the invention of Group I is drawn a cosmetic composition, the invention of Group II is drawn to a cosmetic dispensing system, and the invention of Group III is drawn to drawn to a method for enhancing the appearance of acne prone skin. The inventions of Groups I-III are separate and distinct, related as related products and process of use, as discussed in the Requirement for Restriction mailed 5/25/2021. See the restriction Requirement pages 2-3. As noted in MPEP § 806.05(j) and MPEP § 806.05(h), the criteria for distinct inventions: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants and (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  In the instant case, the cosmetic dispensing system 
Therefore, the inventions of Groups I-III are seen to be separate and distinct inventions properly restricted from each other. Further, the search for the inventions of both Groups I-III would place an undue burden on the Office. Note regarding the classification of the inventions herein that the search is not limited to the patent files. 
        Thus, an undue burden on the Office is seen for the search all inventions herein, as discussed in the Requirement for Restriction and above.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 will be examined on the merits herein. 
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 12/26/2019 and 7/1/2021 has been considered by the Examiner.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “in an amount that is up to about 2.0%”.  It is not clear what the 2% is in reference to.  For example, is it 2% by weight of the composition, 2% by volume of the composition, or some other metric related to the contents of the hydroalcoholic gel dispersion?  For purposes of examination, the claim will be interpreted as 2% by weight of the cosmetic composition.
	Claim 2 recites “the at least one beta hydroxy acid is salicylic acid.”  Claim 1, from which claim 2 depends, does not recite salicylic acid as a possible species of beta hydroxy acid.  It is noted that claim 1 recites “salicylate”, however, this generally considered a salt or an ester of salicylic acid and does not generally read on salicylic acid.  It is not clear how the limitation of claim 2 where the beta hydroxy acid is salicylic acid can be met while also meeting the requirements set forth in claim 1 for the species of beta hydroxy acids.  For purposes of examination, salicylic acid will be interpreted to meet the limitations of claim 1.

	Claim 8 recites “comprising additional powders comprising from perlite and microcrystalline cellulose.”  It is not clear if the additional powders recited by claim 8 are specifying the “optionally one or more additional powders selected from inorganic powders, organic powders, and silica” that claim 1 recites (i.e. making them required and reciting specific species) or if claim 8 is reciting additional powders in the cosmetic composition in addition to the limitations recited in claim 1.  It is also not clear if Applicant is attempting to recite a Markush group (i.e. further comprising additional powders selected from a group consisting of perlite and microcrystalline cellulose) or if the claim is requiring both species to be present (i.e. further comprising additional powders, wherein the additional powders are perlite and microcrystalline cellulose).  For purposes of examination, the claim will be interpreted as reciting a Markush group that is satisfying the “optionally one or more additional powders”.
	Claim 15 recites “in the rage from about 0.2% to about 2%”.  It is not clear what the about 0.2% to about 2% is in reference to.  For example, is it about 0.2% to about 2% by weight of the composition, about 0.2% to about 2% by volume of the 
	Claims 4-7 and 9-14 are rejected for depending on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “[t]he cosmetic composition according to claim 15”.  A claim in dependent form must include a reference to a claim previously set forth and then specific a further limitation of the subject matter claimed (see MPEP 608.01(n)(III)).  Claim 14 depends on claim 15, which is not a claim that was previously set forth as required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0049667).
Shimizu et al. teaches a cosmetic composition (see abstract).  Shimizu et al. teaches that the composition includes water, ethanol (i.e. at least one C2-C5 alcohol), a hydrophilic gelifying agent, and a hydrophobic silica aerogel particle (see [0305]).  Shimizu et al. teaches that the hydrophobic silica aerogel particles can be surface modified with trimethylsilyl groups, such as Silica silylate (see [0299]).  Shimizu et al. teaches that the gel includes a polymer which can be selected from the group which includes ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer (see [0869]), water, and an alcohol (see [0870], i.e. a hydroalcoholic gel). Shimizu et al. teaches that the lower monoalcohols such as ethanol dissolve active agents, especially keratolytic agents, such as salicylic acid and its derivatives (see [0398]). Shimizu et al. teaches that the composition includes 0.001 to 20% by weight of active agents (see [0804)], and teaches that the active agents can include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid (see [0805]).
Although, Shimizu et al. teaches 0.001 to 20% by weight of active agents, which include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid, and a gel with water, an alcohol such as ethanol, and ammonium acryloyldimethyl 
However, regarding claims 1-3, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.001 to 20% by weight of active agents, which include β-hydroxy acids, such as salicylic acid and 5-n-octanoylsalicylic acid, and a gel with water, an alcohol such as ethanol, and ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer as taught by Shimizu et al.  One would be motivated to do so with a reasonable expectation of success as MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the 0.001 to 20% by weight ranges overlap on the instantly claimed amount.
Regarding claim 4, Shimizu et al. teaches lower monoalcohols, especially containing from 2 to 5 carbon atoms such as ethanol, propanol, butanol, isopropanol, isobutanol preferably ethanol and/or isopropanol and more preferably at least ethanol (see [0390]).

Regarding claims 7 and 8, Shimizu et al. teaches that the composition can further include mineral fillers which can be selected from a group which includes perlite (see [0638].
Regarding claim 9, Shimizu et al. does not teach powders of polyethylene beads or powers which are considered microplastics, thus meeting the limitation of “the cosmetic composition excludes one or more powders” as instantly recited. 
Regarding claim 10, Shimizu et al. teaches 100-300 weight parts of the aerogel which is 3.5-4.1% by weight (see [0305]). Shimizu et al. teaches that the hydrophobic silica aerogel particles can be surface modified with trimethylsilyl groups, such as Silica silylate (see [0299]).  Further, Shimizu et al. teaches that fillers, which can be selected from a group which includes perlite, can be present from 0.5-50% by weight (see [0637]).
Regarding claim 11, Shimizu et al. does not teach polyacrylate crosspolymer 6, thus meeting the limitation of “the cosmetic composition excludes at least one or all” as instantly recited.
Regarding claims 12 and 13, Shimizu et al. teaches a composition which renders opbvious the claimed composition, including 25-75 weight parts of the hydrophilic gelifying agent (i.e. 0.9-1% by weight, see [0305]).  A person of ordinary skill in the art would reasonably expect the use of the same components in the same amounts to have the same physical properties, i.e. the gel crossover points as instantly claimed.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0049667) in view of Viala et al. (US 2012/0308496).
The teachings of Shimizu et al. have been set forth above.  It is noted that Shimizu et al. generally teaches 0.001 to 20% by weight of active agents, which include β-hydroxy acids, such as salicylic acid, and a gel with water, from 2% to 15% by weight of an denatured alcohol such as ethanol, 0.5-50% by weight of a filler, such as perlite, and 0.9-1% by weight of a gelling agent, which can be ammonium acryloyldimethyl taurate/steareth-25 Methacrylate Crosspolymer.  Additionally, Shimizu et al. teaches the use of organic fillers, such as cellulose-based powders (see [0638]).
Shimizu et al. does not teach a pH from about 3.9 to about 4.5.  Shimizu et al. does not teach 1.4-2% by weight of microcrystalline cellulose.
Viala et al. teaches sun protection compositions for application on the skin (see abstract).  Viala et al. teaches that the composition has a pH of less than 8, and is preferably between 5.5 and 75 (see [0117]).  Viala et al. teaches that the composition can be in the form of a gel (see [0118]). Viala et al. teaches that the composition can include hydrophobic pyrogenic silica, where the silanol groups are substituted by trimethylsiloxy groups (see [0154]), which can be present from 0.1-5% by weight (see [0155]). Viala et al. teaches that the composition can also include UV-B filters, such as salicylic acid derivatives (see [0194]).  Viala et al. teaches that the composition can also include β-hydroxycarboxylic acids, such as salicylic acid (see [0246]).  Viala et al. teaches that the composition can include sensory additives, which further improve the sensory properties of the formulations and, for example, leave behind a velvety or silky 
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pH taught by Viala et al. in the composition of Shimizu et al.  One would be motivated to do so with a reasonable expectation of success as Viala et al. teaches that that composition can be successfully formulated with a pH of less than 8.  Further, the instant specification does not provide a specific definition of the term “about”, and a person of ordinary skill in the art would reasonably consider “about 4.5” to read on 5.5 as taught by Viala et al. Alternatively, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case a person of ordinary skill in the art would reasonably expect “5.5” to have the same properties as “about 4.5”.
Regarding claim 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.1 to 10% by weight of a sensory additive, such as microcrystalline cellulose as taught by Viala et al. in the composition of Shimizu et al.  One would be motivated to do so with a reasonable expectation of success as Shimizu et al. suggests the use of cellulose powders, and Viala et al. teaches the addition of sensory additives in a similar composition to further improve the sensory properties of the formulations and leave behind a velvety or silky skin feel (see [0240]).  Further, regarding the limitation of “about 20%” of denatured prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case a person of ordinary skill in the art would reasonably expect “15% by weight” to have the same properties as “about 20% by weight”.
Regarding claim 14, Shimizu et al. in view Viala et al. renders obvious the instantly claimed composition.  A person of ordinary skill in the art would reasonably expect the use of the same components in the same amounts to have the same physical properties, i.e. the gel crossover points as instantly claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611